— Judgment unanimously affirmed. Memorandum: The suppression court erred in stating that at a hearing to be held during the course of the *999trial, defendant would have the burden of proving that his prior statement was involuntary (People v Weaver, 49 NY2d 1012; People v Holland, 48 NY2d 861). At the trial, before a different Judge, defendant did not renew his motion for a hearing on the voluntariness issue and he now claims that the erroneous ruling of the suppression court discouraged him from testifying on his own behalf. The statement of the suppression court was not binding on defendant (People v Palumbo, 79 AD2d 518, affd 53 NY2d 894) and, in any event, at trial, counsel stated that defendant would not testify because of the court’s Sandoval ruling. (Appeal from judgment of Supreme Court, Monroe County, Pine, J., at trial; Boomer, J., on motion to suppress — robbery, first degree.) Present — Dillon, P. J., Doerr, Green and O’Donnell, JJ.